DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, lines 3-16, filed January 20, 2022, with respect to the rejection(s) of claim(s) 1 and 9 under 35 USC 102 have been fully considered and are persuasive. Specifically, Lee teaches using metering plates to meter the cooling fluid, and the claims have been amended to include negative limitations excluding the use of metering plates. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 6,595,748 to Flodman. Flodman teaches a turbine blade comprising flow meters located in cooling passages in the root section, where the flow meters are formed by additional material in the cooling passages. Flodman does not use a metering plate. 
The amendment to claims 5 and 12 has overcome the drawing objection. The objection has been withdrawn.

Claims Status
	Claims 1, 2, 4-6, 8, 9, and 12 are pending. Claims 6 and 8 stand withdrawn following the election in the response filed August 10, 2021. Claims 1, 2, 4, 5, 9, and 12 are being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,595,748 to Flodman.
In Reference to Claim 1#
Flodman teaches:
	A turbine blade (14) comprising:
	a trailing edge (30);
	a leading edge (28) opposite the trailing edge;
	a plurality of cooling passages (58, 72) each having a respective inlet (not numbered, see annotated Figure 2 below) in fluid communication with a source of cooling fluid to receive a cooling fluid (air), and each of the respective inlets has an inlet diameter (not numbered, see annotated Figure 2 below); and


    PNG
    media_image1.png
    683
    822
    media_image1.png
    Greyscale

	Regarding the flow meter diameters, the applicant’s specification refers to the flow meters as being machined during the process of making the turbine blade in order capable of being individually adjusted, but would not actually need to be adjusted during use. Flodman teaches the individual sizes of the diameters are selected based on the cooling requirements, such as pressure and flowrate (column 7, lines 8-11). One having ordinary skill in the art would have been able to size the flow meters to have the desired diameters during the construction process. Therefore, under the broadest reasonable interpretation, the flow meters of Flodman are “individually adjustable” based on the determined cooling requirement of each of the plurality of cooling passages. 
In Reference to Claim 2#
Flodman teaches:
	The turbine blade of claim 1, wherein each of the plurality of flow meters comprises a volume of additional material (not numbered, see annotated portion of Figure 2 with the rejection of claim 1) defined about the respective inlet that extends within the respective inlet for a height. Figure 2 shows additional material which extends for a height within the root of the turbine blade. The additional material creates the narrower diameter which meters the flow.
In Reference to Claim 4#
Flodman teaches:


    PNG
    media_image2.png
    704
    649
    media_image2.png
    Greyscale

In Reference to Claim 5#
Flodman teaches:
	The turbine blade of claim 1, wherein each of the plurality of flow meters is defined to extend radially to a same height about the respective inlet (see Figure 2).
In Reference to Claim 9#
Flodman teaches:
	A turbine blade comprising:

	a root (18) having a first surface (bottom of platform 16) coupled to a bottom surface (32) of the airfoil and the first surface is opposite a second surface (bottom of dovetail 18);
	a plurality of cooling passages (58, 72) defined in the root and the airfoil each having a respective inlet (not numbered, see annotated Figure 2 with the rejection of claim 1) in fluid communication with a source of cooling fluid to receive a cooling fluid (air), the respective inlet defined through the second surface of the root and each of the respective inlets has an inlet diameter (not numbered, see annotated Figure 2 with the rejection of claim 1); and
	a plurality of flow meters (not numbered, at inlets 60 and 72, see annotated Figure 2 with the rejection of claim 1) defined in the second surface of the root, with at least a respective one of the plurality of flow meters associated with a respective one of the plurality of cooling passages at the respective inlet to adjust an amount of cooling fluid supplied to the respective one of the plurality of cooling passages without requiring metering plates, each of the plurality of flow meters comprises a volume of additional materials (material extending into inlets 60 and 74) defined about the respective inlet, each of the plurality of flow meters having a flow meter diameter (not numbered, distance left to right in annotated Figure 2 with the rejection of claim 1) that is less than the inlet diameter of the respective inlet, and the flow meter diameter of each of the plurality of flow meters is individually adjustable up to the inlet diameter based on a determined cooling requirement for each of the plurality of cooling passages (see 
Regarding the flow meter diameters, the applicant’s specification refers to the flow meters as being machined during the process of making the turbine blade in order to adjust the cooling fluid being supplied (see paragraph 52). Claim 9 is directed to an apparatus and not a method of making, and therefore under the broadest reasonable interpretation, the limitation regarding the flow meter diameters being “individually adjustable” appears to be a functional possibility. Meaning the flow meters would need to be capable of being individually adjusted, but would not actually need to be adjusted during use. Flodman teaches the individual sizes of the diameters are selected based on the cooling requirements, such as pressure and flowrate (column 7, lines 8-11). One having ordinary skill in the art would have been able to size the flow meters to have the desired diameters during the construction process. Therefore, under the broadest reasonable interpretation, the flow meters of Flodman are “individually adjustable” based on the determined cooling requirement of each of the plurality of cooling passages.
In Reference to Claim 12#
Flodman teaches:
	The turbine blade of claim 9, wherein each of the plurality of flow meters is defined to extend radially to a same height about the respective inlet (see Figure 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,431,561 to Hooper et al teaches a turbine blade having a metering plate, wherein the diameter of the metering holes can be adjusted change the flow and pressure of the cooling fluid (column 3, lines 12-23). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799